JUSTICE COATS,
concurring in the judgment.
{22 While I have indicated my disagreement with the majority's interpretation of the "established or promoted" language of seetion 18-38-414.5(1)(a)(III), CRS. (2012), in my separate opinion in Allen v. People, 2013 CO 44, 307 P.3d 1102, I agree that subpara-graph (III) in no way includes a criminal scienter requirement, and to the extent the court of appeals implied as much in People v. Stead, 66 P.3d 117 (Colo.App.2002), that implication should be rejected. Although on slightly different grounds from those articulated by the court of appeals, I too would affirm its conclusion of record support for the sentencing court's finding that the defendant established and promoted a relationship with the vietim primarily for the purpose of sexual victimization.
1 23 I therefore concur in the judgment of the court.